Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment and order of sale entered in the county court of Cook county at the July term, 1907, against certain lots of appellants, and an order of sale for non-payment of the first installment of a special assessment levied for a system of sewers in the city of Chicago. The decision in the case of People ex rel. v. Smythe, (ante, p. 242,) disposes of all the questions involved in this, and must control here. The judgment of the county court is reversed and the cause remanded to that court, with directions to that court to enter a judgment and order of sale in compliance with section 191 of the Revenue act, and to spread the same of record in the tax, judgment, sale, redemption and forfeiture record. Reversed and remanded, with directions.